DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 10 December 2021.  Claims 1, 3, 4 and 7 are currently amended.  Claim 2 is canceled. Claims 1 and 3-20 are pending review in this action.  The previous objections to the Drawings and Specification are withdrawn in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7-12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno.
Regarding claim 1, Sugeno teaches a battery pack (1). The battery pack (1) includes a battery cell (5d) and a partition member (2, “holder”) (abstract and figures 1-3). 
The battery cell (5d) is accommodated in the partition member (2, “holder”) (figures 1-3). 

The two side walls (“side surface members”) extend further than the battery cell (5d) in a direction perpendicular to the first placement surface (figures 1-3). 
Sugeno teaches a circuit board (9, “substrate”) attached to a second placement surface of the plate-shaped bottom wall. The second placement surface is opposite the first placement surface (paragraphs [0038, 0039] and figure 1).
A gap (“empty space”) is provided between the battery cell (5d) and the two side walls (“side surface members”) in the thickness direction (paragraphs [0044, 0045, 0047] and figure 3) (see also annotated Figure 1 below). 
[AltContent: arrow][AltContent: textbox (Thickness direction)]






[AltContent: textbox (Figure 1 - Indicating the location of the gap ("empty space").)]

claim 3, Sugeno teaches a terminal member (10, “connection tab”). The terminal member (10, “connection tab”) is connected to a first electrode and second electrode of battery cell (5d) (paragraphs [0037, 0029]). 
The terminal member (10, “connection tab”) is integrated into lower case (4) (paragraph [0039]). Lower case (4) is formed of an insulating material (paragraph [0025]).
Regarding claim 4, Sugeno teaches negative electrode tab (7, “connection member”). Negative electrode tab (7, “connection member”) is connected to the circuit board (9, “substrate”) and the terminal member (10, “connection tab”) (paragraphs [0037, 0029]).
The negative electrode tab (7, “connection member”) includes recesses (30) and (31) (paragraph [0049] and figure 4). The recesses (30 and 31) are shown to have a curved shape, such that the negative electrode tab (7, “connection member”) has a gradually (“gradationally”) changing size (“length”) in an x-direction (see Figure 2 below). 
The “direction of connections” between the negative electrode tab (7, “connection member”), circuit board (9, “substrate”), terminal member (10, “connection tab”) may be said to be a y-direction, because the three elements are arranged along the y-direction. 
The y-direction is perpendicular to the x-direction (Figure 2 below).





    PNG
    media_image3.png
    363
    377
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (x)][AltContent: textbox (y)]









[AltContent: textbox (Figure 2 - Indicating the “x-direction” and “y-direction” in Sugeno's assembly.)]

Regarding claim 5, Sugeno teaches that the battery cell (5d) is laminate-type (paragraph [0026]). 
Regarding claim 7, Sugeno teaches a battery pack (1). The battery pack (1) includes a first battery cell (5b) and a partition member (2, “holder”) (abstract and figures 1-3). 
The first battery cell (5b) is accommodated in the partition member (2, “holder”) (figures 1-3). 
The partition member (2, “holder”) includes a plate-shaped insulating member (23). The first battery cell (5b) is placed on a first placement surface of the plate-shaped insulating member (23). The partition member (2, “holder”) also includes two side walls (“1st and 2nd side surface members”), which are substantially perpendicular to the first st and 2nd side surface members”) extend towards the side of plate-shaped insulating member (23), which accommodates the first battery cell (5b) (paragraphs [0040, 0043] and figures 1-3).  
The two side walls (“1st and 2nd side surface members”) extend further than the first battery cell (5b) in a direction perpendicular to the first placement surface (figures 1-3). 
A first gap (“empty space”) is provided between the first battery cell (5b) and the two side walls (“1st and 2nd side surface members”) in the thickness direction (paragraphs [0044, 0045, 0047] and figure 3) (see also annotated Figure 3 below). 
A second battery cell (5c) is also accommodated in the partition member (2, “holder”). The second battery cell (5c) is placed on a second placement surface opposite the first placement surface (figures 1-3). 
Two side walls (“3rd and 4th side surface members”) extend towards the side of plate-shaped insulating member (23), which accommodates the second battery cell (5c) (figures 1-3).  
The two side walls (“3rd and 4th side surface members”) extend further than the second battery cell (5c) in a direction perpendicular to the second placement surface (figures 1-3). 
A second gap (“empty space”) is provided between the second battery cell (5c) and the two side walls (“3rd and 4th side surface members”) in the thickness direction (paragraphs [0044, 0045, 0047] and figure 3) (see also annotated Figure 3 below).


[AltContent: arrow][AltContent: textbox (Thickness direction)]









[AltContent: textbox (Figure 3 - Indicating the location of the first and second gaps ("empty spaces").)]

Regarding claim 8, Sugeno teaches a circuit board (9, “substrate”) attached to a bottom wall (“substrate holder”) of the partition member (2, “holder”). 
The bottom wall (“substrate holder”) is plate-shaped and the circuit board (9, “substrate”) is placed on a first placement surface of the bottom wall (“substrate holder”) (paragraphs [0038, 0039] and figure 1).
Regarding claim 9, Sugeno teaches that the bottom wall (“substrate holder”) is attached to the bottom of the partition member (2, “holder”) (figures 1-3). Therefore it is fixed in a direction perpendicular to the plane of both of the bottom wall (“substrate holder”) and the plate-shaped insulating member (23) (figures 1-3).
claim 10, Sugeno teaches a terminal member (10, “connection tab”). The terminal member (10, “connection tab”) is connected to a first electrode and second electrode of each battery cell (paragraphs [0037, 0029]). 
The terminal member (10, “connection tab”) is integrated into lower case (4) (paragraph [0039]). Lower case (4) is formed of an insulating material (paragraph [0025]).
Regarding claim 11, Sugeno teaches negative electrode tab (7, “connection member”). Negative electrode tab (7, “connection member”) is connected to the circuit board (9, “substrate”) and the terminal member (10, “connection tab”) (paragraphs [0037, 0029]).
The negative electrode tab (7, “connection member”) includes recesses (30) and (31) (paragraph [0049] and figure 4). The recesses (30 and 31) are shown to have a curved shape, such that the negative electrode tab (7, “connection member”) has a gradually (“gradationally”) changing size (“length”) in an x-direction (see Figure 2 above). 
The “direction of connections” between the negative electrode tab (7, “connection member”), circuit board (9, “substrate”), terminal member (10, “connection tab”) may be said to be a y-direction, because the three elements are arranged along the y-direction. 
The y-direction is perpendicular to the x-direction (Figure 2 above).
Regarding claim 12, Sugeno teaches that the battery cells (5b and 5c) are laminate-type (paragraph [0026]). 

claims 17 and 20, Sugeno teaches an electronic device configured to receive power from the battery pack (1) (paragraph [0023]).

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2010-108733, hereinafter Tata. (A machine translation of Tata was provided with the prior office action).
Regarding claim 1, Tata teaches a battery pack. The battery pack includes a battery cell (10) and a casing member (20, “holder”) (paragraph [0017] and figures 1-5). 
A second casing member (20) is stacked behind the casing member (20, “holder”) (paragraph [0033] and figure 5). A “substrate” is an underlying layer or a surface on which something is deposited. The second casing member (20) is behind the casing member (20) – it is thus an underlying layer. It also supports another battery cell and is thus a surface on which something is deposited. Thus, the second casing member (20) is a “substrate”. 
The battery cell (10) is accommodated in the casing member (20, “holder”). 
The casing member (20, “holder”) includes a wall-shaped portion (22, “plate-shaped member”). The battery cell (10) is placed on a first placement surface of the wall-shaped portion (22, “plate-shaped member”). The casing member (20, “holder”) also includes two upright portions (24, “side surface members”), which are substantially perpendicular to the first placement surface. The two upright portions (24, “side surface members”) extend towards the side of the wall-shaped portion (22, “plate-shaped member”) which accommodates the battery cell (10) (paragraphs [0023, 0026] and figures 1-4).  

The two upright portions (24, “side surface members”) extend further than the battery cell (10) in a direction perpendicular to the surface (“first placement surface”) (paragraph [0020] and figure 2). 
An empty space (S) is provided between the battery cell (10) and the two upright portions (24, “side surface members”) (paragraph [0020] and figure 2). 
Regarding claim 17, Tata teaches a vehicle (“electronic device”) powered by the battery pack (paragraph [0002]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno as applied to claims 1 and 7 above, and further in view of U.S. Pre-Grant Publication No. 2006/0275658 hereinafter Sanada.
Regarding claims 6 and 13, Sugeno teaches a battery cell and a partition member (2, “holder”).
Sugeno fails to teach that the battery cell and the partition member (2, “holder”) are fixed with an adhesive tape.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an adhesive tape in Sugeno’s assembly for the purpose of securing the battery cell to the partition member (2, “holder”).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno as applied to claims 1 and 7 above, and further in view of U.S. Pre-Grant Publication No. 2003/0082990, hereinafter Lynders.
Regarding claims 14 and 18, Sugeno teaches a battery pack.
Sugeno fails to teach a vehicle comprising the battery pack. 
It is well-known in the art to power electric vehicles with batteries. See, e.g. Lynders who teaches an electric vehicle powered by a battery pack (28). The vehicle includes a motor controller (77, “driving force converter”), an electric drive motor (26a, “driver”) and a remote control (“vehicle controller”). The motor controller (77, “driving force converter”) is configured to receive power from the battery pack (28) and to convert the power to a driving force for the vehicle. The electric drive motor (26a, “driver”) is configured to work in accordance with the driving force (paragraphs [0016, 0020] and figure 6).
. 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno as applied to claims 1 and 7 above, and further in view of U.S. Pre-Grant Publication No. 2002/0081487, hereinafter Resch.
Regarding claims 15 and 19, Sugeno teaches a camera powered by the battery pack (paragraph [0023]). The battery pack includes rechargeable batteries (paragraph [0057]). A camera stores power in its battery pack, therefore it is “an electric storage system”. Sugeno’s camera (“electric storage system”) includes the battery pack (“power storage device”). The camera itself is powered by the battery pack – therefore it is a “power consumption device”. 
Sugeno does not provide details on the components interfacing with the battery pack in the camera.
It is well-known in the art that electronic devices powered by rechargeable batteries require charging. Such devices include a controller through which the devices are charged and use an external charger (“power generator”) – see, e.g. Resch (paragraph [0001]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to provide a controller and an external .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2006/0275658 hereinafter Sanada.
Regarding claim 6, Tata teaches that the battery cell (10) is attached to the casing member (20, “holder”) via an adhesive (paragraph [0015]).
Tata fails to teach that the adhesive is an adhesive tape.
Adhesive tape is a well-known adhering agent used in the art. See, e.g. Sanada, who teaches a battery cell (10) accommodated in a case (2, “holder”) (paragraph [0052] and figure 1). The battery cell (10) and the case (2, “holder”) are fixed with an adhesive tape (paragraph [0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an adhesive tape in Tata’s assembly for the purpose of securing the battery cell (10) to the casing member (20, “holder”). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2016/0315297, hereinafter Wu.
claim 14, Tata teaches a vehicle powered by the battery pack (paragraph [0002]).
Tata does not provide details on the components interfacing with the battery pack in the vehicle.
Wu teaches an electric vehicle powered by a battery pack. The vehicle includes a motor driver (625, “driving force converter”), an electric motor (620, “driver”) and a vehicle controller (650). The motor driver (625, “driving force converter”) is configured to receive power from the battery pack and to convert the power to a driving force for the vehicle. The electric motor (620, “driver”) is configured to work in accordance with the driving force (paragraph [0040]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a motor driver (625, “driving force converter”), an electric motor (620, “driver”) and a vehicle controller (650) in Tata’s vehicle for the purpose of being able to power the vehicle with the battery pack.

Regarding claim 15, Tata teaches a vehicle powered by the battery pack (paragraph [0002]). An electric vehicle stores power in its battery pack, therefore it is “an electric storage system”.
Tata’s vehicle (“electric storage system”) includes the battery pack (“power storage device”). 
Tata does not provide details on the components interfacing with the battery pack in the vehicle.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to provide an electric motor (620, “power consumption device”), a battery system controller (420) and an external charging system (“power generator”) for Tata’s vehicle for the purpose of being able to power the vehicle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2011/0123868, hereinafter Kawaoka.
Regarding claim 16, Tata teaches a vehicle powered by the battery pack (paragraph [0002]). Tata does not specify the type of vehicle.
Tata does not teach a power tool.
It is well-known in the art that fork-lifts are one type of electric vehicle powered by battery packs – see, e.g. Kawaoka (paragraph [0031]). 
Therefore, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Tata’s battery pack in a fork-lift without undue experimentation and with a reasonable expectation of success. 
.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Sugeno and Tata references were found to address the amended claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759